EXHIBIT 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM'S CONSENT We consent to the incorporation by reference in the Registration Statement of Zoom Telephonics, Inc. on Form S-8 [File No. 333-173143] of our report dated March 15, 2016 with respect to our audits of the consolidated financial statements of Zoom Telephonics, Inc. and its wholly owned subsidiary as of December 31, 2015 and 2014 and for the years then ended, which report is included in this Annual Report on Form 10-K of Zoom Telephonics, Inc. for the year ended December 31, 2015. /s/ Marcum LLP MARCUM LLP Boston, Massachusetts March 15, 2016
